Citation Nr: 0016327	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted entitlement to service 
connection for bilateral hearing loss, evaluated as 10 
percent disabling, and entitlement to service connection for 
bilateral tinnitus, evaluated as 10 percent disabling.  

The Board notes that in August 1998, the veteran requested a 
hearing before an RO Decision Review Officer.  In a December 
1998 letter, the RO notified the veteran of the date and time 
of his scheduled RO hearing.  The record reflects that the 
veteran failed to appear at his February 1999 RO hearing.  
The veteran has not requested that his RO hearing be 
rescheduled and in his March 1999 substantive appeal, he 
indicated that he did not want a hearing before a member of 
the Board.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently exhibits Level IV hearing in both 
the right and left ear. 

3.  The veteran's bilateral tinnitus is manifested by 
constant "high pitched" ringing rated as a 6 to 7 on a 
scale of 10 for loudness and an 8 on a scale of 10 for 
annoyance.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1962, the veteran's systems 
were clinically evaluated as normal with the exception of 
identifying body marks and tattoos.  Whispered voice testing 
was noted as 15/15 bilaterally.  A June 1964 clinical record 
notes complaints of ringing in the ear and ear popping.  
Questionable fluid behind the ear was noted.  Audiometric 
testing dated in June 1964 revealed pure tone thresholds, in 
decibels, as follows:  





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
25
30
20
25
40
15
10
20
LEFT
25
20
10
5
35
20
5
10

Upon separation examination dated in May 1966, the veteran's 
systems were clinically evaluated as normal.  High frequency 
hearing loss at 3000, 4000, and 6000 Hertz was noted.  
Audiometric testing revealed pure tone thresholds, in 

decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
50
45
LEFT
10
5
5
70
65

Upon VA ear examination dated in January 1998, the veteran 
complained of difficulty with conversational levels of 
speech, particularly in the presence of background noise.  
Bilateral tinnitus was also noted as a 7 on a scale of 10 for 
loudness and aggravation.  Physical examination revealed 
normal tympanic membranes and external auditory canals.  
There was no evidence of middle ear effusion, atelectasis, or 
inflammation.  An impression of bilateral noise induced 
hearing loss, left greater than right, with associated 
tinnitus was noted.  

A VA audiological examination dated in January 1998 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
75
90
LEFT
15
15
50
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The veteran reported experiencing constant bilateral tinnitus 
since 1973.  The tinnitus was noted as an 8 on a scale of 10 
for annoyance, and 6 to 7 on a scale of 10 for loudness.  An 
impression of normal hearing through 1500 Hertz with severe 
high-frequency sensorineural hearing loss in both ears.  
Word-recognition performance was noted as good in both ears.  

In an April 1998 rating decision, the RO granted entitlement 
to service connection for bilateral hearing loss, evaluated 
as 10 percent disabling, and for bilateral tinnitus, 
evaluated as 10 percent disabling.  

Upon VA audiological evaluation dated in September 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
75
85
LEFT
10
10
60
85
90

The examiner noted a right ear average of 56 and a left ear 
average of 61.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 82 percent in 
the left ear.  The veteran complained of constant and 
annoying tinnitus and difficulty understanding conversation 
in background noise.  He described constant "high pitched" 
tinnitus rated as a 6 to 7 on a scale of 10 for loudness and 
an 8 on a scale of 10 for annoyance.  Otoscopy revealed clear 
ear canals and visible tympanic membranes in both ears.  A 
diagnosis of moderate to severe mid to high-frequency 
sensorineural hearing loss and fair to good word recognition 
in both ears was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran initiated his appeal to 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and are 70 decibels or 
more at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified 
at 38 C.F.R. § 4.86.  The record does not disclose thresholds 
meeting either of these criteria, and thus there is no reason 
to return this issue to the RO for readjudication on that 
basis.

As noted above, the most recent audiometric examination dated 
in September 1999 at frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz revealed pure tone thresholds, in decibels, of 10, 
10, 55, 75, and 80, respectively, in the right ear for a pure 
tone threshold average of 56.  Speech discrimination was 
noted as 76 in the right ear.  Such audiometric findings 
reflect level IV hearing in the right ear.  See 38 C.F.R. 
§ 4.85.  The most recent audiometric examination of the 
veteran's left ear, also dated in September 1999, at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz revealed 
pure tone thresholds, in decibels, of 10, 10, 60, 85, and 90, 
respectively, in the left ear for a pure tone threshold 
average of 61.  Speech discrimination of the left ear was 
noted as 82 percent.  Such audiometric findings reflect level 
IV hearing in the left ear.  See 38 C.F.R. § 4.85.  
Consequently, such hearing acuity warrants a ten percent 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  In light of the foregoing, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing 
loss, and the doctrine of reasonable doubt does not apply.

In regard to the claim of entitlement to an evaluation in 
excess of 10 percent for bilateral tinnitus, it is evaluated 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, which 
provides that a 10 percent evaluation is warranted for 
recurrent tinnitus.  A 10 percent evaluation is the maximum 
evaluation provided under the rating criteria.  The medical 
evidence of record reflects high pitched and constant 
tinnitus rated as a 6 to 7 on a scale of 10 for loudness and 
an 8 on a scale of 10 for annoyance.  Otoscopy revealed clear 
ear canals and visible tympanic membranes in both ears.  
Thus, the Board finds no basis upon which to award an 
evaluation in excess of 10 percent for bilateral tinnitus.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
Board recognizes that the veteran has alleged that his 
hearing loss has prevented him from obtaining employment and 
that aspirin magnifies his tinnitus.  However, the veteran 
has submitted no evidence demonstrating that he has been 
denied employment because of his hearing disability.  Thus, 
marked interference with employment is not demonstrated by 
the evidence of record.  Additionally, there is no evidence 
the veteran's bilateral hearing loss or bilateral tinnitus 
results in frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, 
including service medical records and post-service medical 
records.  A disability evaluation in excess of 10 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) recent decision in 
Fenderson.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

